DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "ectocervical epithelial cells" in the first line.  There is insufficient antecedent basis for this limitation in the claim, as the cells recited in claim 1, from which claim 5 depends, are “cervical epithelial cells”; thus it is unclear if this limitation is intended to further limit the type of cells recited in claim 1 or is misreferring to the cells recited in claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al. (U.S. Patent App. No. 2014/0093905 A1) in view of Yoo et al. (U.S. Patent App. No. 2011/0212501A1).
The claims are directed to a microdevice which has an upper microchannel that includes live cervical epithelial cells and a lower microchannel that includes three parallel lanes, two lined with live vascular endothelial cells and a third lined with uterine fibroblasts and smooth muscle cells embedded in hydrogel.
Ingber et al. teach a microfluidic device for culturing cells (abstract) that includes an upper microchannel that includes live epithelial cells (Figs. 2B-C, microchannel 230 has epithelial cells that are delivered through inlet port 210 (paras. [0073], [0078],[0088]); a lower microchannel that includes two parallel lanes (Fig. 2D, lower body 206, parallel lanes 242, paras. [0077],[0089]) that include stromal media (para. [0011]), and the two, parallel lanes are lined with vascular endothelial cells. (para. [0043], [0136]).  Ingber et al. teach three parallel lanes (Fig. 2D, central lane 240, para. [0089]), that fibroblasts can be used (para. [0049], [0125]) and that uterine endometrial ciliated cells can be present in the third lane (para. [0137]). Ingber et al teach that smooth muscle cells can be used (para. [0049],[0139]). Ingber et al. teach that the three lanes are separated by protrusions (Fig. 2d, walls 244 separate lanes 240 and 242).
Ingber et al. teach a porous membrane in between the upper microchannel and lower microchannel (Abstract; Fig. 2B porous membrane 208, para. [0087]), configured to allow nutrients to pass between the upper and lower microchannel. (para. [0021], [0054], [0060]).
Ingber et al. does not teach cervical epithelial cells, though they generally teach the microdevice can be used to co-culture different cells types, allowing it to mimic human organs, such as lung. (Title, para. [0003], [0018]). Ingber et al. does not teach a third lane in the lower microchannel having uterine fibroblasts and smooth muscle cells embedded in hydrogel.  
Yoo et al. teach a three dimensional hydrogel cell culture device (Abstract) where epithelial cells are cultured and indicate the cells can be cells from the cervix (para. [0113]) and HeLa cells (cervical cancer cells) may be used. (para. [0103]). Yoo et al. further teach that smooth muscle cells are embedded in hydrogel. (paras. [0011], [0101)).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings of Ingber et al. to incorporate cervical epithelial cells in an upper microchannel and uterine fibroblasts and live smooth muscle cells in a third parallel lane of a lower microchannel, allowing the microfluidic device to be used to mimic a cervix, because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Incorporating cervical epithelial cells (as taught by Yoo et al.) in the organ mimicking microdevice taught by Ingber et al. would have led to predictable results with a reasonable expectation of success because Ingber et al. specifically teach that their microfluidic device is intended to be used to reproduce organs, and can be lined with epithelial and endothelial cells and Yoo et al. teach that cervical cells can be cultured in microfluidic devices intended to mimic different organs, including the cervix.  
With respect to claim 2, Ingber et al. teach the porous membrane is configured to allow nutrients to pass between the upper and lower microchannel. (para. [0021], [0054], [0060]).
With respect to claim 3, Ingber et al. teach upper and lower microchannels have separate inlets through which materials can be injected (Fig. 2B, inlets 210, 218 allow for injecting into upper and lower lanes, para. [(0073]).
With respect to claim 5, it would have been obvious to have chosen ectocervical epithelial cells, as these cells are readily available and known to be part of the cervix, and Yoo et al. teach that the cervix can be engineered using their device (para. [0113]), as such, it would have been obvious to add ectocervical cells specifically when choosing epithelial cells and to perfuse with medium specific to them (epithelial media) and perfuse cells in the lower microchannel with media specific to them (stromal media).
	With respect to claim 6 and 7, it would have been obvious to perform the recited steps to make the microfluidic device as Ingber et al. in view of Yoo et al. render obvious the claimed device and these are routine steps that would be employed once the specifics desired for the microfluidic device were determined.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,066,633. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the application claims are taught within the claims of the ‘633 Patent.  Claim 1 of the ‘633 Patent teaches most of the limitations in the application.  Claims 2 and 4 of the ‘633 Patent supply the missing limitations of the present claims.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840. The examiner can normally be reached Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERESA E KNIGHT/Primary Examiner, Art Unit 1632